El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Según la demanda en este caso, presentada en la Corte de Distrito de San Juan, Sección Ia., con fecha 13 de abril del corriente año, la demandante Felicita Osorio nació en el año 1861 y Ramón Pérez Villamil, a quien como herederos repre-sentan los demandados, murió el 15 de abril de 1911; y como la demandante solicita que se la declare hija natural de dicho señor, la única cuestión a resolver es si la acción que en la demanda se ejercita está prescrita o no, como resolvió la corte inferior en su sentencia apelada, que por tal motivo desestimó la demanda con costas a la demandante, como *933consecuencia de la excepción previa formulada por la suce-sión demandada.
Antes de ahora hemos resuelto, esta misma cuestión en los casos de Ramón de Jesús v. Sucesión Perez, Villamil, en el de Isabel de Jesús contra la propia sucesión, resuel-tos ambos en 22 de mayo del año en curso, y más reciente-mente en el de Andrea ¡Roble contra la misma sucesión, con fecha 22 del presente mes y año; y como este caso es idéntico a los citados y no tenemos razón alguna, ni se nos aduce motivo, para variar la doctrina establecida sobre la cuestión legal que envuelve la demanda, aplicamos al presente los razonamientos que en los dos últimos casos expresamos, sin que sea necesario que los repitamos de nuevo y sostenemos que la acción ejercitada por la demandante está prescrita, y por tanto, no aduciendo la demanda hechos que determi-nen una causa de acción, debe -ser confirmada la sentencia apelada. ' •

Confirmada.

Jueces concurrentes: Sres. 'Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.